J-S16040-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :     IN THE SUPERIOR COURT OF
                                               :           PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MARK K. ROZELL,                            :
                                               :
                       Appellant               :        No. 1466 MDA 2018

         Appeal from the Judgment of Sentence Entered August 3, 2018
                   in the Court of Common Pleas of Lancaster
          County Criminal Division at No(s): CP-36-CR-0005532-2011

BEFORE: OTT, J., MURRAY, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                        FILED: MAY 20, 2019

        Mark K. Rozell (“Rozell”) appeals from the judgment of sentence

imposed following the revocation of his probation.            Additionally, Rozell’s

counsel, Kane Podraza, Esquire (“Attorney Podraza”), has filed a Petition to

Withdraw as counsel and an accompanying brief pursuant to Anders v.

California, 386 U.S. 738, 744 (1967). We grant Attorney Podraza’s Petition

to Withdraw and affirm Rozell’s judgment of sentence.

        On December 6, 2012, Rozell entered an open guilty plea to two counts

of simple assault, and one count each of aggravated assault and recklessly

endangering another person.1 Rozell was sentenced to five years of probation

on the aggravated assault charge and two years of probation on each of the

other charges.        The trial court ordered the sentences to be served

concurrently.
____________________________________________


1   18 Pa.C.S.A. §§ 2701(a)(1), 2701(a)(3), 2702(a)(1), 2705.
J-S16040-19



        On June 22, 2016, Rozell was charged with driving under the influence.

On August 4, 2016, the trial court conducted a Gagnon II2 hearing and found

Rozell to be in violation of the terms of his probation. The trial court revoked

Rozell’s probation, and resentenced him to three years of probation.        The

terms of Rozell’s probation included a prohibition from consuming alcohol.

        On April 5, 2018, Rozell reported to an appointment with Adult Probation

while under the influence of alcohol. On May 3, 2018, the trial court conducted

a Gagnon II hearing and found Rozell to be in technical violation of his

probation. The trial court deferred sentencing and ordered a pre-sentence

investigation report (“PSI”).        On August 3, 2018, the trial court revoked

Rozell’s probation, and resentenced him to an aggregate term of one year less

one day, to two years less one day in prison, followed by three years of

probation.

        On September 4, 2018, Rozell, via Attorney Podraza, filed a timely

Notice of Appeal.3 The trial court ordered Rozell to file a Pa.R.A.P. 1925(b)

concise statement of errors complained of on appeal. In response, Attorney

Podraza filed a Pa.R.A.P. 1925(c)(4) Statement of intent to file an Anders

brief in lieu of a Rule 1925(b) concise statement.            Attorney Podraza
____________________________________________


2   Gagnon v. Scarpelli, 411 U.S. 778 (1973).

3 Thirty days from August 3, 2018, was Sunday, September 2, 2018, and
September 3, 2018, was Labor Day, a federal holiday. See 1 Pa.C.S.A.
§ 1908 (stating that when the last day of any period of time falls on a Saturday
or a Sunday, or a federal holiday, “such day shall be omitted from the
computation.”).


                                           -2-
J-S16040-19



subsequently filed an Anders Brief and a Petition to Withdraw as Counsel.

Rozell neither filed a pro se brief, nor retained alternate counsel for this

appeal.

     Before addressing Rozell’s issues on appeal, we must determine whether

Attorney Podraza has complied with the dictates of Anders and its progeny in

petitioning to withdraw from representation.       See Commonwealth v.

Mitchell, 986 A.2d 1241, 1244 n.2 (Pa. Super. 2009) (stating that “[w]hen

presented with an Anders brief, this Court may not review the merits of the

underlying issues without first passing on the request to withdraw.”).

Pursuant to Anders, when counsel believes that an appeal is frivolous and

wishes to withdraw from representation, he or she must

     (1) petition the court for leave to withdraw stating that after
     making a conscientious examination of the record and
     interviewing the defendant, counsel has determined the appeal
     would be frivolous, (2) file a brief referring to any issues in the
     record of arguable merit, and (3) furnish a copy of the brief to
     defendant and advise him of his right to retain new counsel or to
     raise any additional points that he deems worthy of the court’s
     attention. The determination of whether the appeal is frivolous
     remains with the court.

Commonwealth v. Burwell, 42 A.3d 1077, 1083 (Pa. Super. 2012) (citation

omitted).

     Additionally, the Pennsylvania Supreme Court has explained that a

proper Anders brief must

     (1) provide a summary of the procedural history and facts, with
     citations to the record; (2) refer to anything in the record that
     counsel believes arguably supports the appeal; (3) set forth
     counsel’s conclusion that the appeal is frivolous; and (4) state

                                    -3-
J-S16040-19


      counsel’s reasons for concluding that the appeal is frivolous.
      Counsel should articulate the relevant facts of record, controlling
      case law, and/or statutes on point that have led to the conclusion
      that the appeal is frivolous.

Commonwealth v. Santiago, 978 A.2d 349, 361 (Pa. 2009).

      In the instant case, our review of the Anders Brief and the Petition to

Withdraw reveals that Attorney Podraza has substantially complied with each

of the requirements of Anders/Santiago. See Commonwealth v. Wrecks,

934 A.2d 1287, 1290 (Pa. Super. 2007) (stating that counsel must

substantially comply with the requirements of Anders).       Attorney Podraza

indicates that he has made a conscientious examination of the record and

determined that an appeal would be frivolous. Further, Attorney Podraza’s

Anders Brief comports with the requirements set forth by the Supreme Court

of Pennsylvania in Santiago. Finally, Attorney Podraza provided Rozell with

a copy of the Anders Brief, and advised him of his rights to proceed pro se,

to retain new counsel, or to raise any additional points deemed worthy of the

Court’s attention. Thus, Attorney Podraza has complied with the procedural

requirements for withdrawing from representation.      We next examine the

record and make an independent determination of whether Rozell’s appeal is,

in fact, wholly frivolous.

      Initially, we note that

      [o]ur scope of review in an appeal following a sentence imposed
      after probation revocation is limited to the validity of the
      revocation proceedings and the legality of the judgment of
      sentence. We further note that the imposition of sentence
      following the revocation of probation is vested within the sound

                                     -4-
J-S16040-19


      discretion of the trial court, which, absent an abuse of that
      discretion, will not be disturbed on appeal.

Commonwealth v. Finnecy, 135 A.3d 1028, 1031 (Pa. Super. 2016)

(citations, quotation marks and brackets omitted).

      In the first issue presented by Attorney Podraza, Rozell challenges the

discretionary aspects of his sentence.     See Anders Brief at 9-10.        “A

challenge to the discretionary aspects of sentencing is not automatically

reviewable as a matter of right.” Commonwealth v. Grays, 167 A.3d 793,

815 (Pa. Super. 2017).      Prior to reaching the merits of a discretionary

sentencing issue,

      [w]e conduct a four-part analysis to determine: (1) whether
      appellant has filed a timely notice of appeal, see Pa.R.A.P. 902
      and 903; (2) whether the issue was properly preserved at
      sentencing or in a motion to reconsider and modify sentence, see
      [Pa.R.Crim.P. 720]; (3) whether appellant’s brief has a fatal
      defect, Pa.R.A.P. 2119(f); and (4) whether there is a substantial
      question that the sentence appealed from is not appropriate under
      the Sentencing Code, 42 Pa.C.S.A. § 9781(b).

Grays, 167 A.3d at 815-16 (citation omitted).

      Rozell, via Attorney Podraza, filed a timely Notice of Appeal and has

advanced a plausible argument that the trial court violated the fundamental

norms underlying the sentencing process. See Commonwealth v. Crump,

995 A.2d 1280, 1282 (Pa. Super. 2010) (stating that “[t]he imposition of

a sentence of total confinement after the revocation of probation for a

technical violation, and not a new criminal offense, implicates the fundamental

norms which underlie the sentencing process.”) (quotation marks omitted).



                                     -5-
J-S16040-19


However, Rozell failed to preserve the issue in a post-sentence motion, and

Attorney Podraza did not include a Rule 2119(f) Statement within the Anders

brief.     Accordingly, we could find Rozell’s discretionary claim to be waived.

Nevertheless, we will address Rozell’s discretionary sentencing claim as a part

of our independent review. See Commonwealth v. Zeigler, 12 A.3d 656,

661 (Pa. Super. 2015) (stating that “[w]here counsel files an Anders brief,

this Court has reviewed [a discretionary sentencing claim] even absent a

separate Pa.R.A.P. 2119(f) statement.”); see also Commonwealth v.

Hernandez, 783 A.2d 784, 787 (Pa. Super. 2001) (stating that “Anders

requires that we examine the issues to determine their merit. Therefore, in

order to rule upon counsel’s request to withdraw, we must examine the merits

of the issue Appellant seeks to raise.”).

         Our standard of review is well settled:

         The imposition of sentence following the revocation of probation
         is vested within the sound discretion of the trial court, which,
         absent an abuse of that discretion, will not be disturbed on appeal.
         An abuse of discretion is more than an error in judgment—a
         sentencing court has not abused its discretion unless the record
         discloses that the judgment exercised was manifestly
         unreasonable, or the result of partiality, prejudice, bias or ill-will.

Commonwealth v. Colon, 102 A.3d 1033, 1043 (Pa. Super. 2014).

                The reason for this broad discretion and deferential standard
         of appellate review is that the sentencing court is in the best
         position to measure various factors and determine the proper
         penalty for a particular offense based upon an evaluation of the
         individual circumstances before it. Simply stated, the sentencing
         court sentences flesh-and-blood defendants and the nuances of
         sentencing decisions are difficult to gauge from the cold transcript
         used upon appellate review. Moreover, the sentencing court

                                          -6-
J-S16040-19


      enjoys an institutional advantage to appellate review, bringing to
      its decisions an expertise, experience, and judgment that should
      not be lightly disturbed.

             The sentencing court’s institutional advantage is, perhaps,
      more pronounced in fashioning a sentence following the revocation
      of probation, which is qualitatively different than an initial
      sentencing proceeding. At initial sentencing, all of the rules and
      procedures designed to inform the court and to cabin its
      discretionary sentencing authority properly are involved and play
      a crucial role. However, it is a different matter when a defendant
      appears before the court for sentencing proceedings following a
      violation of the mercy bestowed upon him in the form of a
      probationary sentence. For example, in such a case, contrary to
      when an initial sentence is imposed, the Sentencing Guidelines do
      not apply, and the revocation court is not cabined by Section
      9721(b)’s requirement that “the sentence imposed should call for
      confinement that is consistent with the protection of the public, the
      gravity of the offense as it relates to the impact on the life of the
      victim and on the community, and the rehabilitative needs of the
      defendant.” 42 Pa.C.S.A. § 9721.

Commonwealth v. Pasture, 107 A.3d 21, 27 (Pa. 2014) (some citations and

quotation marks omitted).

      Upon revocation of probation, a sentencing court may choose from any

of the sentencing options that existed at the time of the original sentence,

including incarceration. 42 Pa.C.S.A. § 9771(b). However, the imposition of

total confinement upon revocation requires a finding that either “(1) the

defendant has been convicted of another crime; or (2) the conduct of the

defendant indicates that it is likely that he will commit another crime if he is

not imprisoned; or (3) such a sentence is essential to vindicate the authority

of the court.” Id. § 9771(c).




                                     -7-
J-S16040-19


      Moreover, “[i]n every case in which the court … resentences an offender

following revocation of probation, … the court shall make as part of the record,

and disclose in open court at the time of sentencing, a statement of the reason

or reasons for the sentence imposed.” Id. § 9721(b); see also Pa.R.Crim.P.

708(D)(2) (providing that “[t]he judge shall state on the record the reasons

for the sentence imposed.”). However, following revocation of probation, a

sentencing court need not undertake a lengthy discourse for its reasons for

imposing a sentence or specifically reference the statutes in question. See

Pasture, 107 A.3d at 28 (stating that “since the defendant has previously

appeared before the sentencing court, the stated reasons for a revocation

sentence need not be as elaborate as that which is required at initial

sentencing.”).

      Here, the trial court provided a thorough statement of the reasons for

Rozell’s sentence:

            [Rozell] is 57 years of age, which shows sufficient maturity
      to understand the significance of his acts. [Rozell] is intelligent
      enough to understand the significance of his acts since he has a
      GED. [Rozell] has no verifiable work history, but served in and
      was honorably discharged from the United States Army, indicating
      that [he] can follow directions and be a productive member of the
      community if and when he so chooses.

            [Rozell] has a criminal history by my count of convictions on
      at least six different dockets, and this is now his second overall
      [probation violation], together with sanctions while he was in the
      Veterans Court Program. Much of, if not all of [Rozell’s] criminal
      and anti-social behavior[] appears to be caused by or connected
      to mental health and/or drug and alcohol abuse. Unfortunately,
      despite numerous orders to do so and participation in the Veterans
      Treatment Court, [Rozell] has been either unwilling or unable to

                                     -8-
J-S16040-19


      get the treatment he is clearly needing while he has been in the
      community.

            I’ve considered the extremely comprehensive detailed PSI,
      [Rozell’s] [level of service inventory-revised] score, the character
      of [Rozell], arguments of counsel, and [Rozell’s] statement. I
      considered the fact that despite having significant income from
      both the military and disability, he’s paid very little on his fines
      and costs. The last one being a $50 payment in January of 2018.

             In light of [Rozell’s] utter refusal or inability to comply with
      the terms and conditions of Probation and Parole that [the trial
      court] has imposed upon him, total confinement is warranted, and
      indeed it is essential to vindicate the authority of [the trial court].
      [Rozell’s conduct] indicates that it’s not just probable, but it
      appears virtually certain that he will commit more violations of his
      supervision if given simply probation. Probation has proven to be
      an ineffective vehicle to accomplish rehabilitation and an
      insufficient deterrent against further anti-social behavior.
      Incarceration is warranted because a lesser sentence would
      depreciate the seriousness of the underlying crime and his
      ongoing [non-payment of the] fines of [the trial court]. And, in
      fact, [Rozell] is absolutely in need of treatment that could be most
      effectively provided in a secure setting outside of the community.

N.T., 8/3/18, at 5-7. Our review of the record confirms that the trial court

had sufficient information to make a fully informed sentencing decision

following the revocation of Rozell’s probation. Accordingly, we conclude that

the trial court’s sentence was not improperly excessive, and Rozell’s

discretionary sentencing challenge is wholly frivolous.

      In the second issue presented by Attorney Podraza, Rozell alleges that

the trial court, during sentencing, improperly considered an “escape charge,”

of which he was found not guilty. Anders Brief at 10-11.

      Our review of the record discloses no reference by the trial court to an

“escape” charge or conviction.       Although it appears that the trial court

                                       -9-
J-S16040-19


referenced an incident where Rozell failed to report to prison following a

medical furlough, see N.T., 8/3/18, at 3-4, there is no indication that the trial

court believed Rozell was convicted of “escape,” or used this information in

determining Rozell’s sentence. Indeed, the trial court’s recitation of factors it

considered does not reference the furlough incident, but instead contains

numerous other justifications for Rozell’s sentence.          See id. at 5-7.

Accordingly, Rozell’s second claim is wholly frivolous.

      Finally, our independent review discloses no other non-frivolous claims

that Rozell could raise on appeal. Accordingly, we grant Attorney Podraza’s

Petition to Withdraw, and affirm Rozell’s judgment of sentence.

      Petition to Withdraw granted. Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/20/2019




                                     - 10 -